Citation Nr: 0636450	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for lumbar 
paravertebral myositis, evaluated as 10 percent disabling for 
the period prior to May 5, 2005, and as 20 percent disabling 
for the period from May 5, 2005.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
RO.  In that decision, the RO denied entitlement to a rating 
in excess of 10 percent for lumbar paravertebral myositis.  
The Board remanded this case in April 2005 for further 
evidentiary development.

In April 2006, the RO increased the evaluation assigned the 
lumbar paravertebral myositis to 20 percent, effective May 5, 
2005.  

In August 2006, the veteran submitted a statement in which he 
argued that the effective date assigned the 20 percent 
evaluation should be made earlier than May 5, 2005.

Given that the matter of an increased rating was in appellate 
status at the time the RO assigned a 20 percent evaluation, 
the issue before the Board is as listed on the title page of 
this action.  As the issue before the Board encompasses the 
matter of whether an increased rating is warranted for the 
period prior to May 5, 2005, no further procedural action is 
required in response to the August 2006 statement.  Compare 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  For the period prior to May 5, 2005, the veteran's lumbar 
paravertebral myositis was not manifested by any loss of 
lateral spine motion, by more than slight limitation of 
lumbar motion, by limitation of thoracolumbar forward flexion 
to 60 degrees or less, by combined motion of the 
thoracolumbar spine limited to 120 degrees or less, by muscle 
spasm or guarding severe enough to result in an abnormal gait 
or spinal contour, or by intervertebral disc syndrome or any 
neurological impairment.

2.  For the period from May 5, 2005, the veteran's lumbar 
paravertebral myositis is not manifested by forward flexion 
of the thoracolumbar spine limited to 30 degrees or less, by 
favorable ankylosis of the entire thoracolumbar spine, or by 
clinically evident neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbar paravertebral myositis for the period prior to May 5, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5021, 5235 to 5243 (2006). 

2.  The criteria for an evaluation in excess of 20 percent 
for lumbar paravertebral myositis for the period from May 5, 
2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5021, 5235 to 5243 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in July 2003 and May 2005 correspondences.  A July 
2006 correspondence additionally provided him with notice 
concerning the establishment of the effective date assignable 
in the event his claim was successful.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Following the May 
2005 notification, the veteran's claim was readjudicated in a 
July 2006 supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

The record also reflects that he has attended examinations in 
connection with this appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that the notice required by 38 U.S.C.A. § 5103(a) must 
be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of 38 U.S.C.A. § 5103(a).  

Here, the veteran received incomplete 38 U.S.C.A. § 5103(a) 
notice prior to the September 2003 rating decision from which 
this appeal originates.  The Board points out, however, that 
the rating decision, statement of the case, and supplemental 
statements of the case on file collectively informed him of 
the criteria for establishing a higher evaluation for the 
disorder at issue.  In May 2005 he was provided with full 
38 U.S.C.A. § 5103(a) notice, and his claim was thereafter 
readjudicated in a supplemental statement of the case.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with 38 U.S.C.A. § 5103(a), and 
that the failure to provide the veteran with full 38 U.S.C.A. 
§ 5103(a) notice prior to the September 2003 adjudication did 
not affect the essential fairness of the adjudication.  The 
prior adjudication was not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nor has the 
veteran alleged or shown prejudice from any error in the 
timing or content of the 38 U.S.C.A. § 5103(a) notices.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this claim.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  

Factual background

Service connection for lumbar paravertebral myositis was 
granted in January 1994; the disorder was evaluated as 10 
percent disabling.  The evaluation assigned the disorder was 
increased to 20 percent disabling in April 2006, effective 
May 5, 2005.  The 20 percent evaluation has remained in 
effect since that time.

VA treatment records for 1999 to June 2005 show that prior to 
May 2005, the veteran would occasionally refer to low back 
pain.  No pertinent orthopedic or neurological abnormalities 
were identified.  On May 5, 2005, he presented to an 
emergency room with complaints of low back pain and limping 
since the beginning of the month.  He denied any lower 
extremity weakness or numbness, but reported that his pain 
radiated to the right lower extremity.  No neurological 
abnormalities were identified on physical examination.  X-ray 
studies showed marked straightening suggestive of muscle 
spasm.  Subsequent treatment records document complaints of 
low back pain.

The veteran attended a VA examination in August 2003, at 
which time he reported experiencing intermittent low back 
pain aggravated by lifting heavy objects.  He denied any 
radiation of his pain, or any bowel or bladder dysfunction.  
He also denied using assistive devices.  He reported that he 
could ambulate up to 20 minutes before resting, and was 
independent in his activities of daily living. 

Physical examination showed that he was able to forward flex 
to 85 degrees, backward extend to 15 degrees, and laterally 
bend to 30 degrees, bilaterally.  The veteran evidenced pain 
starting at 85 degrees of flexion.  He demonstrated 
tenderness and spasms of the paravertebral muscles, but not 
any weakness or neurological deficits.  The examiner 
explained that the veteran's range of motion was not 
additionally limited by such factors as pain, weakness, 
fatigue, or lack of endurance following repetitive use or 
during flare ups.

At a December 2005 VA examination, the veteran denied 
experiencing any bowel or bladder dysfunction, or parethesia 
in the lower extremities.  He reported experiencing weekly 
flare ups preventing him from ambulating or standing for 
prolonged periods during episodes.  He reported experiencing 
stiffness and spasms, as well as pain radiating into his 
right hip, but he denied any fatigue or weakness.

Physical examination showed that his gait and posture were 
normal.  He did not evidence any atrophy, ankylosis, abnormal 
spinal curvature, guarding, or weakness.  He demonstrated 
mild spasm, pain, and tenderness.  The examiner noted that 
the tenderness and spasms were not severe enough to cause an 
abnormal gait or spinal contour.  The veteran was able to 
forward flex to 50 degrees, with the onset of pain at 40 
degrees; extend to 30 degrees; laterally flex to the left to 
15 degrees, with the onset of pain at 10 degrees; laterally 
flex to the right to 30 degrees; and rotate to 30 degrees, 
bilaterally.  He demonstrated full strength against 
resistance.  

The examiner noted that with repetitive use of the joint, the 
low back pain limited forward flexion in the arc between 50 
and 90 degrees; limited left lateral flexion in the arc 
between 15 and 30 degrees; limited left lateral rotation in 
the arc from 20 to 30 degrees; and limited right lateral 
rotation in the arc from 20 to 30 degrees.  

Neurological examination showed that the veteran's sensation 
and ankle reflexes were normal.  The examiner noted recent X-
ray studies showed evidence of muscle spasm and a congenital 
abnormality.  He also noted that a recent Magnetic Resonance 
Imaging (MRI) study showed evidence of muscle spasm and a 
herniated disc at the L4-L5 level, with narrowing of the 
right intervertebral foramen.  The examiner diagnosed the 
veteran with, inter alia, lumbar paravertebral myositis, and 
bilateral lumbar radiculopathy secondary to the MRI findings.  
The examiner concluded that the service-connected back 
disorder affected several daily activities, including chores, 
shopping, traveling, exercising, and dressing.  

Analysis

The RO evaluated the veteran's lumbar paravertebral myositis 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5021 and 5242, with 
an assigned 10 percent evaluation for the period prior to May 
5, 2005, and an assigned 20 percent evaluation from May 5, 
2005.  

Diagnostic Code 5021 provides that myositis is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71, Diagnostic Code 5021.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for slight limitation of lumbar spine motion, and a 
20 percent rating was appropriate for moderate limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that lumbosacral strain with characteristic pain on motion 
warranted a 10 percent evaluation.  A 20 percent evaluation 
was warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, and a unilateral loss of lateral 
spine motion in standing position.  A 40 percent evaluation 
was warranted for severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, a marked limitation of forward bending in standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were amended.  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or, where the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or where there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, where there 
is vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, where the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, where there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, 38 C.F.R. § 4.71a, Plate V (2006).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change.

A.  The period prior to May 5, 2005

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's disability picture is more 
consistent with the criteria for a 10 percent evaluation 
under either the former or the current rating criteria for 
spine disorders, than with the criteria for a higher rating.  
His lower back disorder, while productive of pain, muscle 
spasms and some limitation of flexion and backward extension, 
was not shown to involve any loss of lateral spine motion.  
There is also no indication that his lateral spine motion was 
limited in any manner by the pain or spasms.  Nor does the 
evidence show or suggest any listing of the whole spine to 
opposite side, positive Goldthwaite's sign, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  An evaluation in excess of 10 percent under 
Diagnostic Code 5295 is therefore not warranted.

Moreover, even when his complaints of pain are considered, 
the record shows that the veteran retained largely normal 
lumbar spine motion, without any evidence of weakness, 
fatigue, incoordination, or any other evidence of functional 
impairment.  The veteran's forward flexion was limited to 
just 85 degrees, and his backward extension to 15 degrees.  
In the Board's opinion, the largely full range of motion 
demonstrated on examination, and the absence of any evidence 
of other functional impairment due to pain, is equivalent at 
best to slight limitation of lumbar motion.  A higher 
evaluation under Diagnostic Code 5292 consequently is also 
not warranted.

In short, the evidence of record does not support assignment 
of a rating in excess of 10 percent for the period prior to 
May 5, 2005, under the former rating criteria.

With respect to the rating criteria effective September 26, 
2003, the record shows that the veteran is able to forward 
flex the thoracolumbar spine to well in excess of 60 
degrees.  In addition, while his range of right and left 
rotation was not reported prior to May 5, 2005, when examined 
in August 2003, his combined range of motion from forward 
flexion, backward extension, and lateral flexion was 160 
degrees, which is clearly in excess of the limitation of 
motion required for assignment of a 20 percent evaluation 
(i.e. combined motion limited to 120 degrees or less).  The 
Board has considered functional impairment due to pain, but 
points out that the veteran's range of thoracolumbar motion 
is far in excess of that contemplated by a 20 percent rating, 
and that the August 2003 examiner specified that the range of 
motion was not additionally limited by pain, weakness, 
fatigue, or lack of endurance following repetitive use or 
during flare ups.

Moreover, while the veteran exhibits muscle spasms, he did 
not demonstrate any gait abnormalities or abnormal spinal 
contours.

A rating in excess of 10 percent under Diagnostic Code 5242 
is therefore not warranted.  

The Board notes that inasmuch as the veteran has not been 
diagnosed with intervertebral disc syndrome or found to have 
any neurological deficit associated with his service-
connected low back disorder, the diagnostic code relating to 
intervertebral disc syndrome is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005).

The Board acknowledges the veteran's contention that the 
symptoms he was experiencing on May 5, 2005 were present at 
earlier times as well.  The available medical records do not 
corroborate his assertions, and otherwise do not suggest that 
the disability picture for his lower back disorder 
approximated the criteria for a higher rating.  Given that 
the medical records make clear that the veteran was not 
hesitant to seek medical treatment when needed, the Board 
finds that the treatment records are of greater probative 
value with respect to the severity of the veteran's lower 
back disorder prior to May 5, 2005, than the veteran's 
current assertions.  See generally, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In short, for the period prior to May 5, 2005, the record is 
devoid of competent evidence showing that the veteran's lower 
back disorder approximates the criteria for an evaluation in 
excess of 10 percent under any applicable diagnostic code.  
The Board accordingly concludes that a rating in excess of 10 
percent under Diagnostic Codes 5003, 5021, 5292, or 5295, or 
(effective September 26, 2003) under Diagnostic Codes 5235 to 
5243, is not warranted for the period prior to May 5, 2005.  
38 C.F.R. § 4.3.

B.  The period since May 5, 2005

The evidence on file since May 5, 2005 shows that the veteran 
can forward flex his thoracolumbar spine to 50 degrees, and 
that even when the functional impairment due to pain is 
considered, he can forward flex to 40 degrees.  The record 
clearly shows that his thoracolumbar spine is not ankylosed.

An evaluation in excess of 20 percent in this case requires a 
limitation of forward flexion to 30 degrees, or favorable 
ankylosis of the thoracolumbar spine.  Given that the veteran 
retains lower back motion in every plane, and has pain-free 
forward flexion to 40 degrees, the Board finds that, even 
when functional loss is considered, the veteran's service-
connected lower back disorder does not even remotely 
approximate the criteria for an evaluation in excess of 20 
percent.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the December 2005 examiner diagnosed the 
veteran with disc herniation and associated radiculopathy 
based on the report of a diagnostic study.  The Board points 
out, however, that service connection is not in effect for 
any disc herniation or intervertebral disc syndrome (IVDS).  
In any event, and as demonstrated at the December 2005 
examination itself, the diagnosed radiculopathy has not 
resulted in any clinically identifiable impairment.  




Even if any symptoms of intervertebral disc syndrome are for 
consideration in rating the service-connected disorder, 
neurological examination in December 2005, and as reflected 
in VA treatment reports, is normal, and the veteran retains 
full muscle strength.  Moreover, the records neither show, 
and the veteran does not report, that the veteran has 
experienced incapacitating episodes requiring bed rest 
prescribed by a physician.

Diagnostic Code 5243, pertaining to IVDS, requires rating the 
disorder based on the general rating formula for diseases and 
injuries of the spine, or based on incapacitating episodes.  
A rating higher than 20 percent based on incapacitating 
episodes requires a showing of incapacitating episodes having 
a total duration of at least four weeks during the prior 
twelve months.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

As already indicated, the evidence does not support 
entitlement to a higher rating under the general rating 
formula for diseases and injuries of the spine.  The evidence 
also does not show that the veteran has experienced any 
incapacitating episodes since at least September 2003.  
Consequently, a rating higher than 20 percent under 
Diagnostic Code 5243 would not be warranted.

Accordingly, the Board concludes that an evaluation in excess 
of 20 percent for lumbar paravertebral myositis for the 
period from May 5, 2005 is not for application.  38 C.F.R. 
§ 4.3.







ORDER

Entitlement to a rating in excess of 10 percent for lumbar 
paravertebral myositis for the period prior to May 5, 2005, 
is denied.

Entitlement to a rating in excess of 20 percent for lumbar 
paravertebral myositis for the period since May 5, 2005, is 
denied.






____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


